PER CURIAM.
The determination of the commissioner, removing the relator upon grounds stated in writing, and after an opportunity given him to make an explanation, was within the commissioner's powers, and in accordance with section 1543 of the City Charter (Laws 1901, c. 466). The reasons filed in the department, upon their face, are adequate to justify the relator's dismissal. Hence the reJator's removal was not reviewable by certiorari. People ex rel. Kennedy v. Brady, 166 N. Y. 44, 59 N. E. 701. The determination of the commissioner is therefore confirmed, and the writ quashed, with $50 costs and disbursements.